 

Exhibit 10.43
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
601 Riverside Ave.
Jacksonville, FL 32204
 
 
February 7, 2011
 
Mr. William P. Foley
601 Riverside Ave.
Jacksonville, FL 32204
 
Re: Change in Status From Executive Chairman to Non-Executive Chairman
 
Dear Bill:
 
Presently, you are the Executive Chairman of Fidelity National Information
Services, Inc. (the “Corporation” or “FIS”) and have entered into a Second
Amended and Restated Employment Agreement with the Corporation dated as of
September 30, 2009 (the “Employment Agreement”), which provides for a September
30, 2012 expiration date.
 
You and the Corporation mutually desire to change your status with the
Corporation as further described below.
 
Effective as of February 8, 2011, you would no longer serve as an employee and
Executive Chairman of the Corporation, and shall instead serve as a non-employee
Chairman of the Corporation.
 
Effective as of February 8, 2011, your annual salary of $550,000 shall cease and
you shall instead receive a $500,000 annual Chairman fee payable quarterly from
the Corporation. You shall be eligible to receive your 2010 annual bonus, which
shall be payable in 2011 at the same time as the Corporation pays annual bonuses
to other Corporation officers. Your FIS equity shall continue to vest for so
long as you remain a director, including as Chairman, or an employee of the
Corporation. The FIS Compensation Committee shall retain discretion to grant or
award you any future cash payments or equity for any reason. As of February 8,
2011, your Employment Agreement shall be terminated.
 
Please sign and return a copy of this letter to me confirming your agreement to
the above changes and new terms. Thank you.
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
 
By: _/s/ Michael L. Gravelle__________________
Name:     Michael L. Gravelle
Title:    Corporate Executive Vice President,
Chief Legal Officer and Corporate Secretary
 
 
 
AGREED TO AND ACCEPTED AS OF THE DATE HEREOF:
 
_/s/ William P. Foley, II_____________________
William P. Foley, II
 
 

 